Title: From George Washington to Lieutenant Colonel William De Hart, 22 December 1779
From: Washington, George
To: De Hart, William


        
          Sir,
          [Morristown, 22 Dec. 1779]
        
        You will proceed with the detachment under your command to Paramus—The Objects of it are to cover the communication between this & Kings Ferry—to give protection to the well affected Inhabitants & restrain the others by preventing all kind of intercourse with the Enemy & to obtain the best intelligence of their movements & designs. The many disaffected people in that neighbourhood renders your caution against surprises peculiarly necessary to prevent which you will constantly advance proper Guards & Patroles.
        You are not to permit the passing of Flags or private persons on their own business on any pretence whatever.
        The detestable & pernicious traffic carried on with the Enemy

will demand your greatest vigilance & attention—I intreat you to pursue the most decisive measures to put a stop to it.
        You will be pleased punctually to advise me of every occurrence of importance that comes within your knowledge. Given at Head Quarters the 22d Decemr 1779.
        
          Go: Washington
        
      